Citation Nr: 1611281	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to April 1969.  He was awarded a Bronze Star Medal with a "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.

In May 2013, the Veteran and his spouse testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing and pre-hearing conference, the VLJ clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

In August 2013 the Board remanded the claim to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Hearing loss disability did not manifest in service or within one year of separation, and is unrelated to service.



CONCLUSION OF LAW
A bilateral hearing loss disability was not incurred in or aggravated by active military service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in multiple letters including those dated in August 2008, May 2009, June 2009 and September 2013.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, relevant VA medical records and VA medical examinations, private treatment records (to the extent possible), and the Veteran's own contentions.  Although the record indicates the Veteran receives social security administration (SSA) disability benefits, it also indicates it is not related to hearing loss.  See SSA Office of Disability Adjudication and Review dated November 9, 2012 (indicates disabilities of posttraumatic stress disorder, back pain and colon cancer surgery as disabilities).  

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Legal Criteria

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



Analysis

The Veteran asserts that he suffers from hearing loss due to noise exposure from service.  

The evidence establishes the Veteran has a current bilateral hearing loss disability.  See e.g., June 2012 VA audiological examination.  

The evidence establishes that the Veteran was very likely exposed to noise while on active duty.  The Veteran has asserted such exposure, and his military occupational specialty (MOS) of an air crew chief and aircraft maintenance mechanic supports his assertion that he experienced acoustic trauma during service.  Further, noise exposure has been conceded as the AOJ granted service connection in a July 2009 rating decision for tinnitus related to noise exposure while in service.  Thus, the question is whether there is a nexus, or link, between the Veteran's hearing disability and his in service exposure to noise.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the August 1959, May 1963, and June 1963 hearing evaluations discussed below appear to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).

Service treatment records (STRs) include multiple audiological examinations.  
The Veteran's July 1967 enlistment examination shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0(15)
-10(0)
-10(0)
-5(5)
5(10)
LEFT
-10(5)
-10(0)
-5(5)
-10(0)
-5(0)

The Veteran denied ear trouble on the associated report of medical history upon entry.

A June 1968 hearing conservation audiogram shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
0
LEFT
0
-10
-5
-10
5


The Veteran's November 1968 exit examination shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Veteran endorsed ear trouble on a report of medical history upon separation from active duty; however, he specifically denied symptoms of hearing loss.  The Board notes that between service entry and service separation, the Veteran had some degree of threshold shifts at various frequencies but they are downward which reflect improvement in hearing acuity.  Though there does appear to be upward shifts between the June 1968 and November 1968 testing, none of the audiometric testing results constitute any degree of actual hearing impairment or a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The lack of complaints or treatment for any hearing loss, downward threshold shifts and lack of any objective audiometric findings of hearing impairment in the STRs weigh against a finding of a medical nexus between the Veteran's current hearing loss disability and service.

The Veteran was afforded a VA audiological examination in December 2008.  At that time, he was diagnosed with sensorineural hearing loss from 500-8000 Hertz bilaterally.  The Veteran recalled experiencing temporary threshold shifts in-service often.  The Veteran worked for 20 years in the insurance and finance business without noise exposure and did not report any noisy hobbies.  

Audiological testing in December 2008 revealed the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
45
65
70
LEFT
35
30
45
55
60

The Maryland CNC world list speech recognition score was 48 percent for the left ear and 72 percent for the right ear.  Test results were valid for rating purposes.  A nexus opinion between hearing loss disability was not provided as the claims file was not available for review, though a positive nexus opinion was provided between tinnitus and service based on the Veteran's reports.

A February 2009 addendum provided a negative nexus opinion between the Veteran's hearing loss disability and service.  It was rationed that based on audiological data in the Veteran's STRs that it was less likely that the Veteran's hearing loss was related to in-service noise exposure.  A positive opinion was again provided regarding the Veteran's tinnitus and service. 

The Veteran was afforded a VA examination in September 2012.  The VA examiner provided a negative nexus opinion between the Veteran's bilateral hearing loss disability and service.  It was rationed that there was normal bilateral hearing present from 500-6000 Hertz on the Veteran's separation physical with no significant shift in hearing thresholds having occurred between the time of his enlistment and separation physical as evidenced by data contained in the STRs.  A positive opinion between tinnitus and service was provided and it was explained that tinnitus could occur and exist due to noise exposure without hearing loss being present.  

The Veteran testified regarding hearing loss disability at a May 2013 Board hearing.   The Veteran testified that he first started noticing hearing loss toward the end of his active duty.  He never had a hearing problem be he noticed after he got back and it started getting a little worse and worse over time.  

In an August 2013 Board remand, the Board noted the Veteran's assertions, through his representative, that the absence of objective evidence of hearing loss disability during the Veteran's active military service is not fatal to his claim for service connection.  The Board found the December 2008 VA examination with the 2009 addendum and the 2012 VA examination inadequate as they did not address the significance, if any, of the Veteran's recollection of frequent shifts in hearing during his military service, as the Veteran was competent to report any temporary changes in hearing acuity noticed by him during service and he was deemed credible.  

Pursuant to the August 2013 Board remand, the Veteran was afforded a VA examination in December 2013.  The VA examiner provided a negative nexus opinion.  The examiner provided a detailed discussion regarding the Veteran's reports of threshold shifts during service and it was explained that temporary threshold shifts may mean noise injury or may simply mean a threshold change for some unrelated reason.  By its very nature, a temporary threshold shift is temporary, i.e. resolved.  Objective audiometric evidence contained within the Veteran's STRs was indicative of resolution of any temporary threshold shift as audiological data from the time of the Veteran's separation yielded thresholds that were within normal limits and showed no significant threshold shift relative to the audiometric data obtained at the time of the Veteran's entrance into military service.  The VA examiner cited relevant medical literature to support her opinion.  Based on objective evidence present within the Veteran's STRs, there was no evidence to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.  Any noted temporary threshold shift had completely resolved by the time of the Veteran's separation from service and that no significant threshold shift occurred in either ear at any test frequency between the time of entrance into and separation from military service.  Regarding the Veteran's reports that he had a private audiological examination within one year of his separation from service which indicated some degree of impaired hearing, there was no audiological data or documentation available or provided with the assessment as the Veteran reported the physician's office was closed down when he returned to obtain documentation of the evaluation.  The Veteran's report was accepted, and to assume any of the findings of the reported assessment would be merely speculation.  The VA examiner highlighted that STRs also contained no record of complaint or treatment of the claimed condition, loss of hearing.  Any hearing loss noted after service would provide no basis to conclude that the hearing loss was caused or incurred in service.  Prolonged delay in noise-induced hearing loss is unlikely, and medical literature was cited in support of this opinion.  

VA treatment records reflect a diagnosis of bilateral hearing loss but do not contain information regarding a link between the condition and service.  

Upon careful review of the evidence, the Board finds that service connection is not warranted for a bilateral hearing loss disability.  The most competent and probative medical evidence of record does not etiologically link any such disability to service or any incident therein.  Although STRs reflect the Veteran had some threshold shifts at various frequencies in-service, hearing acuity from entry to exit reflected improvement and none of the testing constituted any degree of hearing impairment or further, any hearing loss disability.  See 38 C.F.R. § 3.385.  Significantly, STRs do not contain a documented complaints or treatment of hearing difficulty.  The Board assigns great probative value to the normal service separation examination findings and the associated denial of any hearing loss from the Veteran, the many years intervening service and the first documented findings or complaints of hearing loss in 2008 under VA standards, and the negative VA medical opinion from the 2013 VA examiner.  Notably, there is no conflicting opinion of record as all three examiners in December 2008 (with the 2009 addendum) 2012 and 2013 provided negative nexus opinions.  

In assigning high probative value to the 2013 VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, specifically considered his complaints of temporary losses in hearing acuity and a report of a 1969 hearing test which indicated some degree of hearing loss, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran has not submitted a medical opinion to contradict the VA examiner's negative opinions.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)(West 2015) [it is the claimant's responsibility to support a claim for VA benefits].

While competent to report symptoms of hearing loss, the Board has placed greater probative value on the VA medical opinion that opined that the Veteran's hearing loss disability was not related to service.  As noted previously, his history of hearing loss disability dating to service is not supported by the contemporaneous service records which show normal hearing and no subjective complaints of hearing loss upon exit from the military.  

The weight of the evidence is against a finding that bilateral hearing loss disability manifested to a compensable degree within one year presumptive period after the Veteran's separation from service.  Despite the Veteran's report of an unavailable private hearing test conducted in 1969 which indicates the Veteran had some degree of hearing loss, objective evidence does not support a finding that this may have manifested to a compensable degree.  In contrast, the Veteran had normal hearing levels upon separation and the earliest documented evidence of hearing loss is in 2008, nearly 40 years after service.  Accordingly, service connection is not warranted for hearing loss disability on a presumptive basis.  See §§ 3.307, 3.309.

The preponderance of the evidence is against finding that this diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58(1990); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


